Citation Nr: 0843963	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1945.  He died in August 2003.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the appellant's April 2005 substantive 
appeal and correspondence dated May 2005 included a request 
for a Board videoconference hearing.  The RO scheduled her 
for a hearing in June 2007 and notified her of the date and 
location.  However, she failed to appear and the hearing 
request is considered to be withdrawn.  

This case was remanded by the Board in October 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran died in July 2003 at the age of 78.  The 
death certificate lists the immediate cause of death as 
cardiopulmonary arrest, due to ischemic cardiomyopathy, due 
to diabetes mellitus.  In addition, fracture of the right hip 
was listed as another significant condition contributing to 
death but not resulting in the underlying cause of death.

2.  At the time of his death, the veteran was service-
connected for conversion reaction manifested by hysterical 
paralysis of the right hand, evaluated as 50 percent 
disabling. 

3.  The cause of the veteran's death was not related to his 
period of active service or any service-connected disability.

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 5 
years from the date of his discharge or other release from 
active duty.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2008).

2.  The criteria for basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 1310, 
3500, 3501, 3510, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 
3.312, 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made him materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as 
cardiopulmonary arrest, due to ischemic cardiomyopathy, due 
to diabetes mellitus.  In addition, fracture of the right hip 
was listed as another significant condition contributing to 
death but not resulting in the underlying cause of death.

At the time of his death, the veteran was service-connected 
for conversion reaction manifested by hysterical paralysis of 
the right hand, evaluated as 50 percent disabling. 

The appellant submitted a December 2003 medical opinion from 
E. Gorin, M.D., the veteran's private physician for 
approximately nine years, in which he opined that "war 
injuries" suffered during the veteran's period of active 
service "could have" exacerbated his back and 
musculoskeletal problems which led to the fall that 
precipitated his right hip fracture.  Dr. Gorin further 
opined that the veteran suffered from mental depression, 
which was a result of post-traumatic stress disorder (PTSD) 
caused by service.  

In March 2004, Dr. Gorin submitted a second letter in which 
he opined that the severe stress which the veteran suffered 
from his wartime experience exacerbated and triggered many of 
his medical conditions due to mental depression and anxiety 
neurosis.  Dr. Gorin did not base this opinion on any 
findings specific to the veteran; rather he simply indicated 
that "[a]n individual's mental state has been proven, in 
medical literature, to be a contributing factor in overall 
medical health."  

Pursuant to the Board's October 2007 remand, a VA medical 
opinion was obtained in May 2008.  After a thorough review of 
the veteran's claims file, to include service treatment 
records and post-service records, the examiner concluded that 
the veteran's service-connected psychiatric disability did 
not cause or substantially and materially contribute to his 
death.  

The examiner explained that the veteran was diagnosed as 
having a conversion reaction disorder causing paralysis of 
the right hand, with no other psychiatric disorders 
substantiated by the record.  The VA examiner found no 
objective documentation supportive of Dr. Gorin's posthumous 
diagnoses of PTSD and depression.  Given that there is no 
known association between conversion disorder and cardiac 
death, the examiner concluded that the veteran's death was 
not caused by or a result of his service-connected 
psychiatric disorder.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

Here, the Board finds the October 2007 VA medical opinion to 
be of more probative value than the December 2003 and March 
2004 opinion letters from Dr. Gorin.  The VA examiner recited 
factually accurate, fully articulated, sound reasoning for 
her conclusion that the veteran's death was unrelated to 
service.  

Dr. Gorin's opinion, on the other hand, was speculative and 
attenuated in nature and relied on the general proposition 
that an individual's mental state is a contributing factor in 
overall medical health, rather than any findings specific to 
the alleged injuries and mental health of this particular 
veteran.  

For the above reasons, the claim of entitlement to service 
connection for the cause of the veteran's death is denied.  
Moreover, the appellant does not contend, and evidence of 
record does not otherwise establish, that his cardiopulmonary 
arrest, ischemic cardiomyopathy, or diabetes mellitus were 
incurred as a result of any other incident of active service.  
Indeed, the diseases were not demonstrated for many years 
following his discharge from active service.  

In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Similarly, there is no competent evidence 
establishing a relationship between the causes of his death 
and active duty.  In sum, there is no support for a grant of 
service connection for the causes of the veteran's death.  As 
such, the appeal is denied.

II.  Entitlement to DEA Benefits Under 38 U.S.C. Chapter 35

The appellant also claims entitlement to educational 
assistance benefits under Title 38, Chapter 35.  According to 
law, the surviving spouse of a veteran will have basic 
eligibility for benefits where the veteran was discharged 
from service under other than dishonorable conditions, and 
had a permanent total service-connected disability in 
existence at the date of the veteran's death; or where the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. § 3.807(a) (2008).  

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the cause of the veteran's death has not 
been shown to be service-related.  Accordingly, the Board 
finds that the appellant has not met the criteria for 
eligibility for DEA benefits.  See Sabonis, 6 Vet. App. 426 
(1994).

III.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  A 
letter satisfying Hupp requirements was sent in June 2008.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records.  Further, the appellant submitted 
additional records and several opinion letters from the 
veteran's treating physician.  Next, a specific VA medical 
opinion pertinent to the issues on appeal was obtained in 
June 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA benefits under the provisions of 38 U.S.C. 
Chapter 35 is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


